BLAIR, J.
-Relators appeal from a judgment of the Macon Circuit Court, affirming and holding reasonable and lawful an order of the Public Service Commission requiring relators to construct a new passenger depot at Macon, Missouri.
The complaint before the commission was filed by the mayor of the city of Macon and charged that the present Wabash depot at that city is inadequate for “the reasonable accommodation of the public at Macon,” and that a new and larger depot was necessary for the adequate service of the community and for its security and convenience. The evidence offered pertained solely to the facilities available for passenger traffic. There was evidence tending strongly to show that the depot platform, in view of the manner of its use, is for a part of its,length too narrow; that the men’s waiting room is not large enough; the steps leading to the south end of the platform are improperly constructed and, owing to their not being covered, at times become coated with ice; that the steps at the north end are in need of repairs or reconstruction; that a water tank near the north end of the platform some times overflows and creates a muddy or icy condition which renders passage from the platform inconvenient and, to an extent, dangerous; that sufficient lights are not provided, and that the toilets maintained are not sufficiently protected from freezing weather; that, owing to the smallness of the men’s waiting room, it is difficult to keep the waiting rooms in sanitary condition. Other facts necessary to a decision are referred to in the opinion.

Defense Due to Findings.

I. The first question is as to the weight due the findings of the commission. The Legislature has committed to the Public Service nommission duties of very great im-' portance. The scope of its activities, the char-ac^er °f its powers and the gravity of the questions it may determine give to it an authority and a dignity which, in addition to the ability of its personnel, are to he carefully regarded when the reasonableness or lawfulness of one of its orders is drawn in question. We are, however, not left to infer our duty *159respecting the deference due its findings. Section 123 of the Act of 1913 (Laws 1913, p. 647), expressly provides that all “rates, tolls, charges, schedules and joint rates fixed by the commission shall be in force and shall be prima-facie lawful, and all regulations, practices and services prescribed by the commission shall be in force and shall be prima-facie lawful and reasonable until found otherwise in a suit brought for that purpose pursuant to the provisions of this act. ”
Section 124, Laws 1913, p. 647, provides that: “In all trials, actions, suits and proceedings arising under the provisions of this act or growing out of the exercise of the authority and powers granted herein to the commission, the burden of proof shall be upon the party adverse to such commission or seeking to set aside any determination, requirement, direction or order of said commission, to show by clear and satisfactory evidence that the determination, requirement,. direction or order of the commission complained of is unreasonable or unlawful, as the case maybe.”
That these provisions are valid cannot be successfully denied, and that they mean that the determination of a fact by the Public Service Commission cannot be overthrown by a court until he who assails it discharges the burden of proving its unlawfulness or unreasonableness by elegir and satisfactory evidence is the only construction of which the unequivocal statutory language is susceptible. Such is the construction given similar language in other states in like circumstances. [Hocking Valley Ry. Co. v. Public Utilities Commission of Ohio, 92 Ohio St. 9; State v. Great Northern Ry. Co., 130 Minn. l. c. 59; State ex rel. v. Fla. E. C. Ry. Co., 67 So. 906; State ex rel. Great Northern Ry. Co. v. Railroad Commission of Washington, 60 Wash. l. c. 226; Pittsburg, C., C. & St. L. Ry. Co. v. Railroad Commission, 171 Ind. l. c. 189; Settle v. Commission, 114 N. E. 1036.]
Further, no other position could be maintained. The commission’s findings and acts are neither legislative nor ■judicial. It is an administrative body. Ib acts at the direction of the Legislature. The courts cannot constitution*160ally “usurp legislative or administrative functions by setting aside a legislative or administrative order on their own conception of its wisdom. ” “ The Legislature never intended that the court should put itself in the place of the commission, try the matter anew as an administrative body, substituting its findings for those of the commission. A statute which so provided would be unconstitutional as a delegation to the judiciary of non-judicial powers.” [State v. Great Northern Ry. Co., 130 Minn. l. c. 59, 60; Hocking Valley Ry. Co. v. Public Utilities Commission, 92 Ohio St. 362.]
The direction to the circuit court to try suits brought to review the orders and decisions of the commission “as suits in equity” (Sec. 111, pp. 641, 642, Laws 1913) is necessarily qualified by the specific provisions referred to which prescribe the weight to be given such orders and decisions. The provision (Sec. 114, p. 644, Laws 1913) that “appeals shall be prosecuted as appeals from judgments of the circuit court in civil cases, except as otherwise provided in this act,” refers rather to the mode of prosecuting the appeal than to the weight to be given the commission’s findings. At all events, it does not conflict in any way with sections 123 and 124 of the act. These views are in conflict with Railroad v. Public Service Commission, 266 Mo. 333, and Lusk v. Atkinson, 268 Mo. 109, in which decisions no reference was made to sections 122 and 123 of the act. In view of these facts this case should be transferred to Court in Banc.

No Substantial Evidence.

II. It may be conceded the Public Service Commission has power, in a proper case, to order the construction of a new depot. [Sec. 49, p. 588, Laws 1913.] The question in this case is whether the order made is reasonable and lawful. The evidence does not tend Prove any defect or inadequacy which cannot be corrected by repairs, improvements and enlargement of the present depot. There is no evidence that it is physically impossible or even difficult to make the changes necessary to meet the objections made to the present structure. It does not appear that *161there is any legal obstacle to the changes proposed. There is no evidence tending to show that the company’s right of way is too narrow to accommodate the improvements desired and necessary or that the enlargement of the building and widening of the platform will in any way infringe upon any street or interfere with any other property. It conclusively appears that every objection made to the depot, except those to its age and appearance, can be met without erecting a new building in a new place. In these circumstances it is necessary to hold that the order is unreasonable since it is unsupported by any substantial evidence. A like situation arose in St. L., I. M. & S. Ry. Co. v. State, 28 Okla. 372, and a like conclusion was reached. In that case additional evidence was taken, and the order for the new building finally was sustained, but that evidence was such as to show that the repairs tendered could not actually and lawfully be made. Such evidence is not present in this record.

Offer to Build.

III. It is suggested that appellant made an offer to construct a new building of specified materials and design, and that this was accepted by the city and approved by the commission. The record does not support ^is contention. The plans submitted were tendered as those of the building appellant would be willing to construct at some time in the future when it ■deemed itself in a financial condition to erect a new building. This does not constitute an offer in the sense counsel use the term.
The judgment is reversed and the cause remanded-
Bond, P. J., and Graves and Woodson, JJ., concur in seperate opinions.